*172Although defendant’s challenge to the legality of his sentences survives his guilty plea and his waiver of the right to appeal, we find that the consecutive sentences were lawful, it being clear that defendant’s possession of a weapon, which was complete several hours prior to the shooting, and its subsequent use were separate, successive acts (People v Simpson, 209 AD2d 281). Defendant’s waiver of the right to appeal bars his challenge to the sentences on the ground of excessiveness (People v Seaberg, 74 NY2d 1); in any event, we perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.